UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
ALLSTATE INDEMNITY COMPANY,

                           Plaintiff,     MEMORANDUM & ORDER
                                          15-CV-5047(JS)(AKT)
          -against–

PAUL COLLURA, CHRISTINE COLLURA,
BANK OF NEW YORK MELLON, UNITED
STATES OF AMERICA, CAPITAL ONE HOME
LOANS, LLC, and COUNTRYWIDE HOME
LOANS, INC.,

                         Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Karen Maria Berberich, Esq.
                    Lewis Johs Avallone Aviles, LLP
                    One CA Plaza, Suite 225
                    Islandia, New York 11749

For Defendant         Sarah Joanne Greenberg, Esq.
Bank of New York      Eckert Seaman
Mellon:               10 Bank Street, Suite 700
                      White Plains, New York 10606

For Defendant         Wallace D. Dennis
United States:        Department of Justice, Tax Division
                      Ben Franklin Station, PO Box 55
                      Washington, DC 20044

SEYBERT, District Judge:

          Plaintiff    Allstate   Indemnity   Company   (“Allstate”)

instituted this action to determine who was entitled to insurance

proceeds in connection with a claim for damage to defendants Paul

and Christine Collura’s (the “Colluras”) home.    (Compl., D.E. 1.)

The only remaining claimants are Bank of New York Mellon (“BNY”)

and the United States (the “Government”).     Before the Court are
BNY’s and the Government’s cross-motions for summary judgment.

(U.S. Mot., D.E. 109; BNY Mot., D.E. 110.)                                          For the following

reasons, the Government’s motion is GRANTED and BNY’s motion is

DENIED.

                                                                BACKGROUND

I.         Factual Background1

                             Allstate issued a homeowner’s insurance policy (the

“Policy”) to the Colluras for their home in Southampton, New York.

The Policy began on July 15, 2014 and had no fixed date of

expiration.                           (Compl., D.E. 1, Ex. A, at ECF p. 9.)              On March 16,

2015, the property sustained damage and the Colluras filed a claim

with Allstate.                                    (United States Rule 56.1 Stmt. (“U.S. Stmt.”),

D.E. 105-1, ¶ 8.)                                       In August 2015, Allstate informed the Colluras

it would settle the claim for $65,582.18 (the “Proceeds”).                                      (U.S.

Stmt. ¶ 9.)                               However, Allstate subsequently learned that there

were multiple lienholders with potential claims to the Proceeds:

(1) Capital One, which issued a mortgage and was on the deed for

the property; (2) BNY, to which Capital One assigned the mortgage;

(3) Bank of America, the mortgage servicer; (4) the United States,

which had two federal tax liens on the property totaling $75,690.80

and $80,537.52, respectively; and (5) a third party who filed a

Notice of Pendency against the Colluras.                                          (U.S. Stmt. ¶ 10.)



1   Unless noted, all facts are undisputed.


                                                                     2

Allstate alleged that it could not determine which lienholders, if

any, were entitled to the proceeds, and “interplead[ed] the Policy

proceeds so that the Court can determine to whom payment should be

made.”                 (Compl. ¶¶ 20, 22.)                            During the course of this litigation,

Allstate deposited $69,596.04 with the Court.                                                  (Deposit Letter,

D.E. 95.)

                             The only remaining claimants are the Government and BNY.2

The Government asserts that it is entitled to the proceeds pursuant

to five federal tax liens totaling $183,065.98.                                                (U.S. Stmt. ¶¶ 2-

4.)            A notice of federal tax lien was recorded in Suffolk County

on April 26, 2011.                                             (U.S. Stmt. ¶ 5.)    BNY contends that it is

entitled to the proceeds as the current holder of a note and

mortgage executed by the Colluras on May 4, 2007, recorded prior

to the Government’s notice of federal tax liens.                                                 (BNY Rule 56.1

Counterstatement (“BNY Stmt.”), D.E. 105-2, at 6, ¶¶ 1-4; at 7,

¶ 7.)               Specifically, BNY argues that the mortgage contains a loss

payee clause stating that “all of the insurance policies and

renewals                    of         those               policies    will   include   what    is   known   as   a

‘Standard Mortgage Clause’ to protect Lender and will name Lender

as mortgagee and/or as an additional loss payee.”                                                    (BNY Stmt.,

at 7, ¶ 5.)                             BNY contends that the Policy contains a loss payee

clause to the named mortgagee as well.                                             (See Policy, D.E. 57-1, at



2 Capital One and Countrywide defaulted and Bank of America was
dismissed from the case. (See Mem. & Order, D.E. 94, at 2.)
                                                                         3

ECF p. 37, ¶ 18 (“[a] covered loss will be payable to the mortgagees

named on the Policy Declarations, to the extent of their interest

and in the order of precedence”) (emphasis added).)                BNY concedes

that despite this language in the Policy, it is not named in the

Policy.     (BNY Br., D.E. 110-2, at 9.)

II.     Procedural History

             The Government filed its motion for summary judgment on

August 28, 2019.       (U.S. Mot., D.E. 109.)         BNY filed its cross-

motion for summary judgment on October 4, 2019.              (BNY Mot., D.E.

110.)     The Government replied on October 21, 2019.              (U.S. Reply,

D.E. 111.)

                                  DISCUSSION

I.      Legal Standard

        A. Summary Judgment

             Summary   judgment    will     be   granted   where    the   movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).       In determining whether an award of summary

judgment    is   appropriate,     the   Court    considers   the    “pleadings,

deposition testimony, answers to interrogatories and admissions on

file, together with any other firsthand information including but

not limited to affidavits.”        Nnebe v. Daus, 644 F.3d 147, 156 (2d

Cir. 2011).      Here, the parties agree that there are no genuine

issues of material facts but disagree as to the application of the

                                        4

law to the material facts not in dispute.           (BNY Br., at 6; see

also U.S. Br., D.E. 109-1, at 4.)

     B.     Priority of Liens

            Under the Internal Revenue Code, “[i]f any person liable

to pay any tax neglects or refuses to pay the same after demand,

the amount . . . shall be a lien in favor of the United States

upon all property and rights to property, whether real or personal,

belonging to such person.”      26 U.S.C. § 6321.    “The priority of a

federal tax lien is a matter of federal law” and “[i]n determining

whether the tax lien has priority over a competing lien or claim,

it is necessary to look at two factors: (1) chronological priority

and (2) compliance with the doctrine of choateness.” United States

v. 110-118 Riverside Tenants Corp., 886 F.2d 514, 518 (2d Cir.

1989).     Federal law’s determination regarding competing liens is

“governed by the traditional rule of ‘first in time is first in

right.’”    Am. Ins. Co. v. N.Y. City Health & Hosps. Corp., 265 F.

Supp. 2d 434, 438 (S.D.N.Y. 2003).

            “As against a federal tax lien, a state lien can take

priority only if, in addition to being first in time, it is choate,

or fully established, before the federal lien attaches.”            Id.

(citing Don King Prods., Inc. v. Thomas, 945 F.2d 529, 533 (2d

Cir. 1991)).    “A state lien is specific and perfected [and choate]

when there is nothing more to be done[:] when the identity of the

lienor, the property, subject to the lien, and the amount of the

                                    5

lien are established.”     United States v. Equitable Life Assur.

Soc. of U.S., 384 U.S. 323, 327, 86 S. Ct. 1561, 1564, 16 L. Ed.

2d 593 (1966) (internal quotation marks and citations omitted).

II.   Application

            BNY argues that it is entitled to the Proceeds under the

Policy’s loss payee clause, which provides that “a covered loss

will be payable to the mortgagees named on the Policy Declarations,

to the extent of their interest and in the order of precedence.”

(Policy, at ECF p. 37, ¶ 18.)    Thus, BNY contends that because the

mortgage was recorded prior to the federal tax lien, it has

priority.    The Government claims it has priority because BNY’s

lien was never perfected or choate.    The Government argues that at

most, BNY “may have an unperfected claim for an equitable lien to

the insurance proceeds.” (U.S. Reply at 4 (emphasis in original).)

            As to chronology, the first federal tax lien was recorded

in Suffolk County on April 26, 2011.     (U.S. Stmt. ¶ 5.)   The note

and mortgage were recorded on May 27, 2007 and the assignment from

Capital One to BNY was recorded on June 15, 2012, both in the

Suffolk County Clerk’s Office.     (BNY Stmt., at 6, ¶¶ 2, 4.)   The

mortgage was thus recorded first in time.        However, it appears

from the record documents that the Policy was not issued until

July 15, 2014.   (Compl., Ex. A, at ECF p. 9.)   The Court turns its

analysis to the remaining issue: whether BNY’s claim was choate at

the time the mortgage was recorded.

                                  6

                             BNY concedes that it was not specifically named in the

Policy’s loss payee clause.                                            (BNY Br. at 9.)      The Policy states

that it will pay a covered loss “to the mortgagees named on the

policy.”                    (Policy, at ECF. p. 37, ¶ 18.)                        BNY argues that the Court

should                 consider                     extrinsic         evidence--such   as   Allstate’s   title

search and the original policy, prior to the operative amended

Policy3--to give the Policy its intended effect.                                              (BNY Br. at 7,

9.)            However, this runs counter to the proposition that a state

lien be specific, perfected, and with nothing more to be done in

order to take priority over a competing federal tax lien. Further,

BNY has “instituted an action as against [the Colluras] in the

Supreme Court of the State of New York, County of Suffolk . . . to

recover amounts due and owing [BNY].”                                             (BNY Stmt., at 6, ¶ 1.)

However, there is no indication from this record that a judgment

has been obtained.4                                            “The fact that the amount is calculable once



3 The Policy was amended on March 16, 2015, the same day the
Property sustained damage.     The amendment read that the “1st
Mortgage information has been deleted.” (BNY Stmt., Ex. B, Letter
Confirming Policy Change, at ECF p. 40.)     The parties do not
address the timing of this policy amendment.

4 Indeed, in a prior state court action (Index No. 1713/2014),
Justice James F. Quinn determined that BNY had “failed to establish
that it has standing to prosecute this mortgage foreclosure action”
because the note had not been legally transferred to BNY. (Compl.,
Ex. E, Oct. 2014 Dec. & Order, at ECF pp. 139-40; see also R&R,
D.E. 83, at 5 n.4 (“BNY presumes it is the lawful holder of the
Note and Mortgage, but other than stating such a presumption, it
does not otherwise acknowledge or address the impact of the
decision from the New York Supreme Court, Suffolk County”).) BNY
has not apprised this Court of the status of the present state
                                                                          7

default occurs is not sufficient to make it choate.”                                     110-118

Riverside Tenants Corp., 886 F.2d at 518; see also In re Toscano,

No. 08-CV-1983, 2010 WL 3174389, at *5 (E.D.N.Y. May 25, 2010)

(“recogniz[ing] the requirement that for a lien to be choate, it

must be in a definite amount”).

                             Even if the Court were to overlook that BNY is not named

and that the amount was not fixed prior to the federal lien,

“[w]here a mortgagor is obligated under the terms of the security

agreement to maintain an insurance policy on the collateral for

the mortgagee’s benefit, the mortgagee retains [only] an equitable

lien on the derivative insurance proceeds even if the mortgagee is

not named as loss payee on the policy.”                                  In re Island Helicopter

Corp., 63 B.R. 515, 522 (Bankr. E.D.N.Y. 1986) (citing Nor-Shire

Assocs., Inc. v. Commercial Union Ins. Co., 270 N.Y.S.2d 38, 39,

25 A.D.2d 868 (2d Dept. 1966)).                                    “Such equitable liens may not

take priority over a federal tax lien.”                                 MDC Leasing Corp. v. N.Y.

Prop. Ins. Underwriting Ass’n, 450 F. Supp. 179, 180 (S.D.N.Y.

1978), aff’d, 603 F.2d 213 (2d Cir. 1979) (holding that “[t]he

assignment of proceeds in an insurance policy, the amount of which

is not yet fixed, would seem to be such an equitable interest which

becomes a legal or choate interest only when there is a judgment





court action seeking judgment against the Colluras (Index No.
609800/2016). (BNY Stmt., at 6, ¶ 1.)
                                                               8

or appropriation of the proceeds in favor of the assignor”)

(internal quotation marks and citation omitted).

                              CONCLUSION

            For the foregoing reasons, the Government’s motion for

summary judgment (D.E. 109) is GRANTED and BNY’s cross-motion (D.E.

110)   is   DENIED.   The   Government   is   directed   to   submit   an

appropriate order to this Court regarding disbursement of the

Proceeds.     Upon such disbursement, the Clerk of the Court is

directed to enter judgment accordingly and mark this case CLOSED.



                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       Joanna Seybert, U.S.D.J.

Dated:      March 13_ , 2020
            Central Islip, New York




                                  9

